     Case 3:18-cr-00356-S Document 102 Filed 09/12/19               Page 1 of 3 PageID 563


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


UNITED STATES OF AMERICA                          ║
                                                  ║
v.                                                ║ CRIMINAL NO. 3-18-CR-356-S
                                                  ║
THOMAS D. SELGAS (1)                              ║
MICHELLE L. SELGAS (2)                            ║
JOHN O. GREEN (3)                                 ║

        GOVERNMENT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE


        The United States of America, by and through undersigned counsel, submits this

unopposed motion to continue the trial date. The trial of the above listed defendants is scheduled

to begin on September 23, 2019. The undersigned recently learned that his father, who is in a

nursing home, might only have a few days to live. This will necessitate travel outside of Dallas.

Accordingly, to deal with this family situation the government is requesting a continuance to the

trial date.

        All parties are due to have a telephone conference with the court on September 13, 2019,

and a new trial date suitable to the court and the parties can be determined.
   Case 3:18-cr-00356-S Document 102 Filed 09/12/19                 Page 2 of 3 PageID 564


                                        CONCLUSION

       For the above stated reasons the government requests the court grant this

unopposed motion to continue the trial date.


                                                      Respectfully Submitted,

                                                      ERIN NEALY COX
                                                      UNITED STATES ATTORNEY


                                                      /s/ Robert A. Kemins
                                               By:    ROBERT A. KEMINS
                                                      Massachusetts Bar No. 267330
                                                      Trial Attorney
                                                      U.S. Dept. of Justice, Tax Division
                                                      717 N. Harwood, Ste. # 400
                                                      Dallas, TX 75201
                                                      (214) 880-9781
                                                      Robert.A.Kemins@usdoj.gov

                                                      MARA A. STRIER
                                                      Florida Bar No. 644234
                                                      Trial Attorney
                                                      U.S. Dept. of Justice, Tax Division
                                                      150 M Street, NE
                                                      Mail Stop: 1.1505
                                                      Washington, DC 20002
                                                      (202) 514-5886
                                                      Mara.A.Strier@usdoj.gov


                            CERTIFICATE OF CONFERENCE

On September 12, 2019, the undersigned conferred with all defense counsel who stated they do

not oppose this motion.

                                               /s/ Robert A. Kemins
                                               Robert A. Kemins
                                               Trial Attorney
                                               Tax Division, United States Department of Justice
   Case 3:18-cr-00356-S Document 102 Filed 09/12/19               Page 3 of 3 PageID 565




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 12, 2019, the foregoing document

was filed using ECF, which will notify all counsel of record.


                                             /s/ Robert A. Kemins
                                             Robert A. Kemins
                                             Trial Attorney
                                             Tax Division, United States Department of Justice
